Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to outstanding claim rejections based on 35 USC §§ 102 and 103 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-5, 8, 10, 14-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20210195089 A1 to Kojima et al., hereinafter ‘Kojima’ in view of US 20200082851 A1 to Chau et al., hereinafter ‘Chau’.

Regarding claim 1, Kojima discloses a computer-implemented method comprising: 
receiving one or more timestamps corresponding to one or more frames and metadata of a video stream, and at least one criteria of the metadata of the one or more frames; retrieving, from a video data store on a first device, first image data representative of the one or more frames corresponding to the one or more timestamps (para [0072]-[0075] and fig. 1: user input to retrieve video matching a criteria; para [0077]-[0078] metadata and shooting time information are used to retrieve the relevant video from image storage 40 of fig. 1); 
retrieving, from a metadata store on a second device, metadata of the one or more frames corresponding to the least one criteria of the metadata (para [0075]: The searching unit 752 searches for the metadata including the input feature data, among a plurality of metadata stored in the file server 5 of fig. 1).
Kojima fails to explicitly disclose that the shooting time information is the same as timestamps, and generating second image data representative of one or more overlays to the one or more frames from the metadata and the first image data.
Timestamps are well known in the video recording art, for example Chau discloses using timestamps to identify a shooting time (para [0084).

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kojima in view of the above teachings of Chau to increase the efficiency with which a person-of-interest can be identified using a physical surveillance system (Chau, para [0003]).

Regarding claim 3, modified Kojima discloses the method of claim 1, and Kojima further teaches, wherein the at least one criteria of the metadata comprises at least one of: 
an identification of one or more metadata attributes (para [0077]-[0079]: the received shooting time information constitutes a criteria in order to retrieve the relevant video from image storage 40 of fig. 1); or 
an identification of one or more metadata identifiers (para [0077]-[0079]: the received camera ID information constitutes a criteria in order to retrieve the relevant video from image storage 40 of fig. 1).  

Regarding claim 4, modified Kojima discloses the method of claim 1, and Kojima further teaches: analyzing the video stream to generate the metadata; and storing the metadata in the metadata store (para [0033], [0043] and fig. 1: The analyzing unit 41 generates feature data and metadata of the image data in which the feature data is generated is transmitted to file server 5).  


capturing, by at least one camera device, the one or more frames of the video stream (para [0026] and 3 of fig. 1: monitoring camera);
analyzing the one or more frames to generate the metadata (para [0033] and 41 of fig. 1: analyzing unit; and 
storing, using the at least one camera device, the metadata in the metadata store (para [0043] and fig. 1: The analyzing unit 41 generates feature data and metadata of the image data in which the feature data is generated is transmitted to file server 5; and, para [0050] and 52 of fig. 1: The storage unit 52 stores the metadata transmitted from the device 4).  

Regarding claim 8, modified Kojima discloses the method of claim 1, and Kojima further teaches, wherein
the retrieving of the metadata comprises accessing the metadata from the metadata store using the one or more timestamps, and wherein the metadata is indexed by at least the one or more timestamps in the metadata store (para [0072]-[0078] and fig. 1: user input to retrieve video matching a criteria, wherein the shooting time or the address of the image data is used to retrieve the relevant footage; the image data corresponding to the metadata may be the image data shot at the shooting time); and  
the retrieving of the first image data comprises accessing the first image data from the video data store using the one or more timestamps, and wherein the first image data is indexed by at least the one or more timestamps in the video data store (para [0077]-[0078] and fig. 1: the shooting time or the address of the image data is used to retrieve the relevant footage; the image 
Kojima fails to explicitly disclose that the shooting time information is the same as timestamps. However, timestamps are well known in the video recording art, for example Chau discloses using timestamps to identify a shooting time (para [0084).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 10, Kojima discloses a computer-implemented method comprising: 
receiving, using a cloud computing system, a request from a client device that indicates one or more timestamps of one or more frames of a video stream and metadata of the one or more frames (para [0072]-[0079] and fig. 1: The selecting unit 75 selects any one of the metadata stored in the file server 5 in response to the operation by the operator, the metadata may include the shooting time; 
retrieving from a metadata store on a first device, using the cloud computing system, the metadata of the one or more frames using the one or more timestamps based on the at least one indicator of the metadata (para [0072]-[0079] and fig. 1: The searching unit 752 searches for the metadata including the input feature data, among a plurality of metadata stored in the file server 5 of fig. 1); and 
transmitting, using the cloud computing system, first data representative of the metadata of the one or more frames and the one or more timestamps to at least one remote device (para [0075]-[0079] and fig. 1: The communication unit 76 is one example of the reading unit and reads from the device 4 the image data corresponding to the selected metadata, the shooting time 
retrieving first image data from a video data store on a second device, the first image data representative of the one or more frames using the one or more timestamps (para [0075]-[0079]: the image data corresponding to the metadata may be the image data shot at the shooting time or a particular duration; also para [0080] and [0121]: the corresponding image data is retrieved from storage unit 40).
Kojima fails to explicitly disclose that the shooting time information is the same as timestamps, and generating second image data representative of one or more overlays corresponding to the one or more frames.
Timestamps are well known in the video recording art, for example Chau discloses using timestamps to identify a shooting time (para [0084]).
Chau further discloses generating second image data representative of one or more overlays corresponding to the one or more frames (para [0079] and fig. 7: the user can configure the display of metadata to be overlaid over associated image data, e.g. timestamps, device name/location, bounding boxes).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kojima in view of the above teachings of Chau to increase the efficiency with which a person-of-interest can be identified using a physical surveillance system (Chau, para [0003]).

Regarding claim 14, Kojima modified by Chau discloses the method of claim 10, wherein the at least one remote device comprises a component of the cloud computing system, and the 
The motivation to combine the reference is the same as per the rejection of claim 10.

Regarding claim 15, Kojima modified by Chau discloses the computer-implemented system of claim 15 based on the same rationale as the method of claim 1 and because Kojima discloses one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions for performing the claimed method (para [0132]-[0134]).
 
Regarding claim 17, Kojima modified by Chau discloses the system and method of claim 15, and Kojima teaches wherein, the method is performed by a client device (para [0073], [0077] and fig. 1: The communication unit 76 may supply the read image data to the display control unit 71; also, the monitoring terminal 1 is remote from the video store and metadata store and includes client functionality such as user input 751 and display control unit 71).  

Regarding claim 18, Kojima modified by Chau discloses the system and method of claim 15, and Kojima further teaches, wherein the request comprises at least one indicator of the metadata of the one or more frames (para [0077]-[0079] and fig. 1: the shooting time or the address of the image data is used to retrieve the relevant footage; the image data corresponding to the metadata may be the image data shot at the shooting time or a particular duration, or camera ID information; also para [0080] and [0121]: the corresponding image data is retrieved from storage unit 40).  

Regarding claim 19, Kojima modified by Chau discloses the system and method of claim 15, and Kojima further teaches, wherein the request comprises a query received from a user interface of the client device (para [0072]-[0075] and fig. 1: user input to retrieve video matching a criteria).  

Regarding claim 20, Kojima modified by Chau discloses the system and method of claim 15, and Kojima further teaches, wherein the metadata is representative of one or more of object location data, object classification data, or object segmentation data (para [0072]-[0075], [0096] and fig. 1: the feature data input from the operator may be the data indicating the feature of the object which is possibly shot by any of the monitoring cameras 3, the feature data may include the car model of the vehicle within the image, therefore the feature data meets at least the limitation of object classification data).   

s 2, 6-7, 9 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over US Kojima in view of Chau, further in view of Zhang et al., “The Design and Implementation of a Wireless Video Surveillance System”, hereinafter ‘Zhang’.

Regarding claim 2, modified Kojima discloses the method of claim 1, and Kojima further teaches wherein the receiving is by at least one 
Modified Kojima fails to explicitly disclose that the device 4 is an edge server.
However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the resulting analytic information to the cloud while locally storing video footage for subsequent retrieval (see pg. 426 last para – pg. 427 first para).
Therefore, it would be an obvious design choice to implement the video data store of Kojima using an edge server, respectively, for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract). 

Regarding claim 6, modified Kojima discloses the method of claim 1, and Kojima further teaches, wherein the receiving is by at least a first 
Kojima fails to explicitly disclose that device 4 and/or file server 5 are edge servers, 
However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the resulting analytic information to the cloud while locally storing video footage for subsequent retrieval (see pg. 426 last para – pg. 427 first para).
Therefore, it would be an obvious design choice to implement the video data store or metadata store of Kojima using edge servers for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract). 

Regarding claim 7, modified Kojima discloses the method of claim 1, and Kojima further teaches, wherein the receiving is executed using at least a first 
Kojima fails to explicitly disclose that device 4 and/or file server 5 are edge servers, 

Therefore, it would be an obvious design choice to implement the video data store or metadata store of Kojima using edge servers for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract). 

Regarding claim 9, modified Kojima discloses the method of claim 1, and Kojima further teaches, wherein the first device is a first 

The motivation to combine Kojima and Chau has been discussed in claim 1 above.
Kojima fails to explicitly disclose that device 4 and/or file server 5 are edge servers, 
However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the resulting analytic information to the cloud while locally storing video footage for subsequent retrieval (see pg. 426 last para – pg. 427 first para).
Therefore, it would be an obvious design choice to implement the video data store or metadata store of Kojima using edge servers for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract).

Regarding claim 11, modified Kojima discloses the method of claim 10, and Kojima further teaches, wherein the receiving of the request is executed using at least one core device of the cloud computing system (para [0077]-[0081]: communication unit 76 of the monitoring terminal provides core functions such as reading from the device 4 the image data corresponding to the selected metadata, wherein the metadata may include shooting time information, and performing functions of a storage controller. Note, therefore the communication unit 76 of the monitoring terminal corresponds to a core device of the cloud system), wherein the at least one remote device comprises at least one 
Kojima fails to explicitly disclose that device 4 and/or file server 5 are edge servers, 
However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the resulting analytic information to the cloud while locally storing video footage for subsequent retrieval (see pg. 426 last para – pg. 427 first para).
Therefore, it would be an obvious design choice to implement the video data store or metadata store of Kojima using edge servers for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract).

Regarding claim 12, modified Kojima discloses the method of claim 10, and Kojima further teaches, wherein the transmitting is executed using at least one 
Kojima fails to explicitly disclose that device 4 and/or file server 5 are edge servers, 
However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the 
Therefore, it would be an obvious design choice to implement the video data store or metadata store of Kojima using edge servers for the benefit of improved bandwidth utilization and/or latency (Zhang, Abstract).

Regarding claim 13, Kojima modified by Chau discloses the method of claim 10, but fails to explicitly disclose, wherein the metadata store is executed using at least one core device of the cloud computing system and the video data store is executed using at least one edge device of the cloud computing system.
However, Kojima modified by Zhang discloses wherein the metadata store is executed using at least one core device of the cloud computing system and the video data store is executed using at least one edge device of the cloud computing system (Kojima discloses separate servers for both the video store and metadata store: para [0072]-[0079] and fig. 1: device/server 4 with image storage 40, and file server 5. However, Kojima fails to explicitly disclose the particular architecture wherein the metadata store is executed using at least one core device of the cloud computing system and the video data store is executed using at least one edge device of the cloud computing system. However, Zhang teaches a video surveillance system that leverages edge computing wherein edge compute nodes (ECNs) locally process each camera’s video feed and upload the resulting analytic information to the cloud while locally storing video footage for subsequent retrieval (see pg. 426 last para – pg. 427 first para).
.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over US Kojima in view of Chau, further in view of Wang et al., “Elastic Urban Video Surveillance System Using Edge Computing”, hereinafter ‘Wang’.

Regarding claim 16, Kojima modified by Chau discloses the system and method of claim 15, but fails to explicitly disclose, wherein the method is performed, at least in part, using one or more virtual machines.  
However, in analogous art, Wang discloses wherein the method is performed, at least in part, using one or more virtual machines (pg. 2 para 2-3: A group of Virtual Machines (VMs) or VNFs launched in the distributed edge cloud servers work together for a specific surveillance task).  
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Kojima in view of the above teachings Wang to realize benefits including cost reduction, scalability, flexibility and rich functional components (Wang, pg. 2 para 2).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484